 

EXHIBIT 10 (s)

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT, effective as of _______________ (the "Effective Date"), is
between Computer Task Group, Incorporated, a New York corporation with its
executive offices at 800 Delaware Avenue, Buffalo, New York 14209 (the
"Corporation"), and ______________________, an individual residing at
_____________________________ (the "Executive").    

 

RECITALS:

 

WHEREAS, the Executive is employed by the Corporation; and

 

WHEREAS, it is in the best interests of the Corporation to reinforce and
encourage the Executive's continued disinterested full attention and
undistracted dedication to the duties of the Executive currently and in the
potentially disturbing circumstances of a possible change in control of the
Corporation by providing some degree of personal financial security to the
Executive; and

 

WHEREAS, it is in the best interests of the Corporation to enable the Executive,
without being influenced by the uncertainties of the Executive's own situation,
to assess and advise the Corporation whether proposals concerning any potential
change in control are in the best interests of the Corporation and its
shareholders and to take other action regarding these proposals as the
Corporation might determine to be appropriate; and

 

WHEREAS, to induce the Executive to remain in the employ of the Corporation, the
Board of Directors has determined it is desirable to pay the Executive the
compensation set forth below if the Executive's employment with the Corporation
terminates in one of the circumstances described below in connection with a
change in control of the Corporation; and

 

WHEREAS, this Agreement is intended to comply with final regulations promulgated
under Internal Revenue Code (“Code”) Section 409A and shall be construed to the
extent practicable so as to avoid causing any amounts payable to the Executive
hereunder to be includable in his or her gross income under Code Section
409A(a)(1).

 

NOW, THEREFORE, in consideration of the promises and of the covenants contained
in this Agreement, the Corporation and the Executive agree as follows:

 

1.DEFINITIONS.

The following definitions apply for purposes of this Agreement.

(a) "Board of Directors" or "Board" means the Board of Directors of the
Corporation.

 

(b) "Cause" means a finding by the Board of Directors, with notice in writing to
the Executive setting forth in reasonable detail its reasons, that any of the
following conditions exist:

 

(i) The Executive's willful and continued failure substantially to perform his
or her duties as an executive employee of the Corporation (other than as a
result of the Executive's Disability).

 

 

--------------------------------------------------------------------------------

Page 2

 

 

(ii) A willful act or omission by the Executive constituting fraud or other
malfeasance, including without limitation acts of dishonesty constituting a
felony offense under the laws of the United States or any state thereof (other
than for a violation of motor or vehicular laws), and any act or omission by the
Executive constituting immoral conduct, which in any such case is injurious to
the financial condition or business reputation of the Corporation.

 

(iii)  The Executive’s willful breach in a substantive and material manner of
his or her fiduciary duty or duty of loyalty to the Corporation which is
injurious to the financial condition or business reputation of the Corporation.

 

(iv)  A material breach by the Executive of the provisions of his or her
agreement with the Corporation relating to confidentiality and proprietary
information and trade secrets.

 

For purposes of this definition, an act or failure to act will be deemed
“willful" only if it is effected by the Executive not in good faith and without
a reasonable belief that his or her action or failure to act was in or not
opposed to the Corporation's best interests.

 

(c) "Change in Control" means any one of the following occurrences:

 

(i) The dissolution or liquidation of the Corporation;

 

(ii) The merger or consolidation, or other reorganization or recapitalization of
the Corporation with or into one or more entities that are not Subsidiaries or
other affiliates, as a result of which less than 50% of the outstanding voting
securities of the surviving or resulting entity immediately after the
reorganization are, or will be, owned, directly or indirectly, by, and in the
same proportions as, stockholders of the Corporation immediately before such
reorganization (assuming for purposes of such determination that there is no
change in the record ownership of the Corporation's securities from the record
date for such approval until such reorganization and that such record owners
hold no securities of the other parties to such reorganization, but including in
such determination any securities of the other parties to such reorganization
held by affiliates of the Corporation);

 

(iii)  The sale of substantially all of the Corporation's business and/or assets
to a person or entity that is not a Subsidiary or other affiliate; or

 

(iv) Any "Person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended from time to time, but excluding any
person described in and satisfying the conditions of Rule  13d-1(b)(1)
thereunder), other than the Corporation, any Subsidiary of the Corporation, any
employee benefit plan of the Corporation or of any of its Subsidiaries or any
Person holding common shares of the Corporation for or pursuant to the terms of
any such employee benefit plan, becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than 30% of the combined voting power of the
Corporation's then outstanding securities entitled to then vote generally in the
election of directors of the Corporation; or

 

 

--------------------------------------------------------------------------------

Page 3

 

 

(v) During any period not longer than two consecutive years, individuals who at
the beginning of such period constituted the Board cease to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Corporation's stockholders, of each new Board member was approved by a vote of
at least three-quarters of the Board members then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved).

 

(d) "Code" means the Internal Revenue Code of1986, as amended.

 

(e) "Corporation" means Computer Task Group, Incorporated.

 

(f) "Disability" means the Executive’s failure, due to physical or mental
incapacity, to have substantially performed his or her regular duties as an
executive employee of the Corporation, as the case may be, for a period of 6
consecutive months.

 

(g) "Good Reason" means the occurrence of one or more of the following events,
provided that the Executive shall give the Corporation a written notice, within
90 days following the initial occurrence of the event, describing the event that
the Executive claims to be Good Reason and stating the Executive’s intention to
terminate employment unless the Corporation takes appropriate corrective action:

 

(i)  A material diminution in the Executive's responsibilities, duties, title,
reporting responsibilities within the business organization, status, role or
authority.

 

(ii)  A material reduction by the Corporation in the Executive's annual base
salary as in effect from time to time on or after a Change in Control.

 

(iii)  A material reduction by the Corporation in the aggregate value of
benefits provided to the Executive, as in effect on the date of a Change in
Control or as in effect after that date if those benefits have been increased.
"Benefits" includes all profit sharing, 401(k), retirement, pension, health,
medical, dental, disability, insurance, automobile, severance, vacation, leave,
reimbursement, and similar benefits.

 

(iv) A material breach by the Corporation of any provision of this Agreement or
of any other agreement requiring the payment of compensation to the Executive.

 

(v) Removal from, or failure to re-elect, the Executive to the Executive’s
position as of the date of a Change in Control.

 

(vi)  A requirement, in the Executive's reasonable judgment, that the services
required to be performed by the Executive would necessitate the Executive moving
his or her residence at least 50 miles from the area of his or her place of
employment as of the date of a Change in Control.

 

The Corporation shall have 30 days following the date of receipt of the written
notice from the Executive stating his or her claim of Good Reason in which to
take appropriate corrective action.  If the Corporation does not correct the
Good Reason condition, the Executive’s Good Reason termination will be deemed to
have occurred on the day following the 30-day period.

 

(h)  “Regulation” means Treasury Regulations promulgated under Code Section 409A
as amended.

 

 

--------------------------------------------------------------------------------

Page 4

 

 

(i) "Subsidiary" means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.

 

(j) "Successor" means, the person, firm, corporation or other entity that, as a
result of a Change in Control, has succeeded, directly or indirectly, to all or
substantially all the assets, rights, properties, liabilities and obligations of
the Corporation.

 

(k)  “Termination of Employment” means that (i) the Corporation has terminated
Executive’s employment with the Corporation (including any subsidiary of the
Corporation) other than for Cause (as defined in Section 1(b)), death or
Disability (as defined in Section 1(f)), or (ii) Executive, by written notice to
the Corporation, has terminated his or her employment with the Corporation
(including any subsidiary of the Corporation) for Good Reason (as defined in
Section 1(g))  A Termination of Employment is intended to mean a termination of
employment which constitutes a “separation of service” under Code Section
409A.  If the Executive provides services as an independent contractor, the
Executive will not be considered to have a Termination of Employment until the
Executive has ceased providing services both as an employee and as an
independent contractor.  The preceding sentence shall not apply with respect to
nonqualified deferred compensation plan in which the Executive participates as
an employee to the extent that the Executive’s sole activity as an independent
contractor with respect to the Corporation is to serve on the Corporation’s
Board of Directors.

 

2.RELEASE OF CLAIMS.

In consideration for and as a condition precedent to receiving the benefits
outlined in this Agreement, Executive agrees to execute a Release of Claims in
the form attached as Exhibit A (“Release of Claims”).  Executive shall forfeit
the severance benefits outlined in this Agreement in the event that (A)
Executive fails to execute and deliver the Release of Claims to the Corporation
within 21 days (or, if required by applicable law, 45 days) from the later of
(i) the last day of Executive’s active employment or (ii) the date of the Change
in Control if such date occurs after Executive’s Termination of Employment or
(B) Executive revokes such Release of Claims prior to the "Effective Date" (as
such term is defined in the Release of Claims) of the Release of
Claims.  Payment of the benefits outlined in this Agreement is contingent upon
the Executive’s execution of the Release of Claims without revocation within the
time period described in the immediately preceding sentence.

 

3.BENEFITS UPON TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL.

The Corporation will provide the benefits listed below in subsections (a)
through (h) in the event of a Termination of Employment (as defined in Section
1(k)), and provided such Termination of Employment occurs within 6 months before
or 24 months after a Change in Control.  Except as set forth in Section 3(a),
all amounts payable under all subsections of this Section will be made by bank
check or wire transfer on the date provided under subsection (g) below; provided
that any amounts payable under all subsections of this Section shall not be
payable until 30 days following the “Effective Date” (as such term is defined in
the Release of Claims) of the Release of Claims in accordance with the timing
and other provisions of Section 2 of this Agreement.  

(a) STOCK RIGHTS. Subject to Section 8(b), as of the later of the date of the
Change in Control or the date of Termination of Employment, the Executive will
become fully vested in, and entitled to exercise immediately all stock-related
awards he or she has been granted under any plans or agreements of the
Corporation, including without limitation, awards under the 2000 Equity Award
Plan, as amended, awards under the 1991 Stock Option Plan, as amended, other
than any stock-related award that constitutes a “deferral of compensation”
within the meaning of Code Section 409A and the Regulations.  The Executive will
be entitled to exercise all awards that are stock options or stock appreciation
rights for a period of not less than 12 months following the later of the date
of the Change in Control or the date of Termination of Employment provided that
such exercise period shall not in any event extend beyond the last day of the
original exercise period of the relevant stock-related award.  Any stock-related
award that constitutes a “deferral of compensation” within the meaning of Code
Section 409A and the Regulations

 

--------------------------------------------------------------------------------

Page 5

 

 

shall be treated solely as provided in the terms and conditions of the
applicable award agreement. The acceleration of vesting and exercisability under
this Section will apply notwithstanding any provision in the 2010 Equity Award
Plan, as amended, the 1991 Restricted Stock Plan, as amended, or any other plan
or agreement that would prevent the acceleration and vesting of the awards or
cause them to be canceled, rescinded or otherwise impaired.

 

(b) DEFERRED COMPENSATION. All deferred or otherwise contingent compensation of
the Executive will become (i) vested and (ii) immediately payable in cash
provided, however, that any such compensation that constitutes deferred
compensation within the meaning of Code Section 409A and the
Regulations  thereunder shall be payable only at the time and in the manner
provided under the relevant deferred compensation plan.

 

(c) SALARY.  The Executive will receive two (2) times his or her or her full
rate of salary, (whether or not deferred) on the date immediately prior to the
Change in Control or, if greater, the amount in effect at any date after the
Change in Control.

 

(d) BONUS. The Executive will receive a cash bonus equal to two (2) times the
average annual bonus payable (whether or not deferred) to him or her in the 3
calendar years preceding the year in which the Change in Control occurs.

 

(e) FRINGE BENEFITS. The Executive will receive a lump sum payment equal to 25%
of the sum of (i) one times his or her full rate of salary, as defined in
Section (c), and (ii) average annual bonus, as defined in Section (d). This
payment represents the value to which the parties agree the Executive otherwise
would be entitled with respect to fringe benefits (including without limitation
profit sharing, 401(k), retirement, pension, health, medical, dental,
disability, insurance, automobile, severance, vacation, leave, reimbursement,
and similar benefits) for 24 months.  Notwithstanding any payment under this
Section (e), the Executive shall remain entitled to exercise his or her COBRA
rights under any group health plan maintained by the Corporation or the
Successor as applicable.

 

(f) INDEMNIFICATION. Following the date of the Executive's Termination of
Employment, the Corporation will continue any indemnification agreement with the
Executive and, for a period of not less than 60 months after the date of the
Executive's Termination of Employment, will provide at its own expense
directors’ and officers’ insurance providing coverage for the Executive on terms
and conditions no less favorable than the coverage as in effect  as of the date
of a Change in Control.

 

(g)  TIME OF PAYMENT.  Payments under subsections (a), (b), (c), (d) and (e) of
this Section shall be made on the day following the six month anniversary of the
Executive’s Termination of Employment.

 

(h)  ESTABLISHMENT OF RABBI TRUST.  On or before the date of a Change in Control
or, if later, on or before the date of the Executive’s Termination of
Employment, the Corporation shall transfer cash and/or liquid assets having a
value equal to the amounts that will become payable to the Executive under
subsection (a), (b), (c), (d) and (e) of this Section to an irrevocable grantor
trust established with a bank trustee that is reasonably acceptable to the
Executive.  The trust agreement shall be similar to the form of agreement
provided in IRS Revenue Procedure 92-64 (concerning rabbi trusts) and shall
provide that no amount held in the trust shall revert to the Corporation or its
Successor or be used for any other purpose (other than the payment of the
Corporation’s creditors in the event of its insolvency) until the amounts that
will become payable to the Executive under subsections (a), (b), (c), (d) and
(e) of this Section have been paid.

 

 

--------------------------------------------------------------------------------

Page 6

 

 

4.WITHHOLDING.

The Corporation will deduct or withhold from all salary and bonus payments, and
from all other payments made to the Executive pursuant to this Agreement, all
amounts that may be required to be deducted or withheld under any applicable
Social Security contribution, income tax withholding or other similar law now in
effect or that may become effective during the term of this Agreement.

5.OTHER TERMINATION.

Upon termination of the Executive's employment for Cause or because of death or
Disability, or not within the time related to a Change in Control as described
in Section no benefits will be payable under this Agreement.

6.NON-EXCLUSIVITY OF RIGHTS.

Except as otherwise specifically provided, nothing in this Agreement prevents or
limits the Executive's continued or future participation in any benefit,
incentive, or other plan, practice, or program provided by the Corporation and
for which the Executive may qualify. Any amount of vested benefit or any amount
to which the Executive is otherwise entitled under any plan, practice, or
program of the Corporation will be payable in accordance with the plan,
practice, or program, except as specifically modified by this Agreement.
However, if the Executive receives the payments under Section the Executive will
not be entitled to any severance payments otherwise payable under any other
agreement, plan, or practice providing for severance compensation.

7.NO OBLIGATION TO SEEK OTHER EMPLOYMENT.

The Executive will not be obligated to seek other employment or to take other
action to mitigate any amount payable to him under this Agreement.

8.SUCCESSORS.

 

(a) This Agreement is personal to the Executive and may not be assigned by the
Executive other than by will or the laws of descent and distribution. This
Agreement will inure to the benefit of and be enforceable by the Executive's
legal representatives or successors in interest. Notwithstanding any other
provision of this Agreement, the Executive may designate a successor or
successors in interest to receive any amounts due under this Agreement after the
Executive's death. A designation of a successor in interest must be made in
writing, signed by the Executive, and delivered to the Corporation. Except as
otherwise provided in this Agreement, if the Executive has not designated a
successor in interest, payment of benefits under this Agreement will be made to
the Executive's estate. This Section will not supersede any designation of
beneficiary or successor in interest made by the Executive or provided for under
any other plan, practice, or program of the Corporation. This Agreement will
inure to the benefit of and be binding upon the Corporation and its successors
and assigns. The Corporation will require any successor (whether direct or
indirect, by acquisition of assets, merger, consolidation or otherwise) to all
or substantially all of the operations or assets of the Corporation or any
successor, and without regard to the form of transaction used to acquire the
operations or assets of the Corporation, to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no succession had taken place. As used in this
Agreement, "Corporation" means the Corporation and any successor to its
operations or assets as set forth in this Section that is required by this
clause to assume and agree to perform this Agreement or that otherwise assumes
and agrees to perform this Agreement.

 

--------------------------------------------------------------------------------

Page 7

 

 

(b) In the event of a Change in Control, (i) any stock-based award held by the
Executive with performance-based vesting conditions shall, immediately prior to
such Change in Control and without any further action on the part of the
Corporation or the Executive, be deemed to have satisfied the performance-based
vesting conditions at the greater of the target level or the pro rata portion
(as defined below) of the level of achievement of the performance goals the
Compensation Committee of the Board, in its reasonable discretion, determines
the Executive likely would have received for the performance period during which
the Executive’s employment with the Corporation terminated had the Executive’s
employment not terminated and shall thereafter vest, unless sooner accelerated,
monthly in equal installments over the remaining performance period (each a
"Modified Award") and (ii) the Board shall cause any successor to assume any
such Modified Award.  The delivery of shares of common stock or cash (as
applicable) in settlement of any such Modified Award (or portion thereof) that
(i) does not constitute "nonqualified deferred compensation" within the meaning
of Section 409A of the Code shall be made as soon as practicable following the
applicable vesting event, but no later than the "applicable 2½ month period" as
described in Treasury Regulation Section 1.409A-l(b)(4); and (ii) does
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code shall be made on the first permissible payment event under
Section 409A of the Code on which the shares or cash would otherwise be
delivered or paid.  In the event of a Change in Control in which the
Corporation’s common stock ceases to be listed on the New York Stock Exchange or
the Nasdaq Global Select Market or the Corporation’s common stock is converted
into any consideration other than shares of common stock listed on the New York
Stock Exchange or the Nasdaq Global Select Market, immediately prior to such
Change in Control, the Board shall in its reasonable discretion take one of the
following actions: (i) terminate such awards as of immediately prior to the
consummation of the Change in Control in consideration of a payment equal the
excess of the fair market value of such award (as reasonably determined by the
Board) over the exercise or conversion price, if any, of such award, (ii)
accelerate all vesting conditions in such award such that the award is fully
exercisable immediately prior to the consummation of such Change in Control with
such vesting and notice of exercise contingent upon consummation of such Change
in Control, (iii) issuance of substitute awards that will substantially preserve
the realizable value and otherwise applicable terms of any affected awards
previously granted to the Executive and (iv) any combination of the
foregoing.  For purposes of this Section 8(b), the term “pro rata portion” shall
mean a percentage, when expressed as a fraction, the numerator of which is the
number of days during the applicable performance period in which the Executive
was in continuous active employment with the Corporation, and the denominator of
which is the number of days in such performance period.

9.BENEFIT CLAIMS.

In the event the Executive, or his or her beneficiaries, as the case may be, and
the Corporation disagree as to their respective rights and obligations under
this Agreement, and the Executive or his or her beneficiaries are successful in
establishing, privately or otherwise, that his or her or their position is
substantially correct, or that the Corporation's position is substantially wrong
or unreasonable, or in the event that the disagreement is resolved by
settlement, the Corporation will promptly pay upon submission of reasonably
detailed invoices all costs and expenses, including counsel fees, that the
Executive or his or her beneficiaries may incur in connection therewith directly
to the provider of the services or as may otherwise be directed by the Executive
or his or her beneficiaries. The Corporation will not delay or reduce the amount
of any payment provided for hereunder or setoff or counterclaim against any such
amount for any reason whatsoever; it is the intention of the Corporation and the
Executive that the amounts payable to the Executive or his or her beneficiaries
hereunder will continue to be paid in all events in the manner and at the times
herein provided. All payments made by the Corporation hereunder will be final
and the Corporation will not seek to recover all or any part of any portion of
any payments hereunder for any reason.

 

--------------------------------------------------------------------------------

Page 8

 

 

10.FAILURE, DELAY OR WAIVER.

No course of action or failure to act by the Corporation or the Executive will
constitute a waiver by the party of any right or remedy under this Agreement,
and no waiver by either party of any right or remedy under this Agreement will
be effective unless made in writing.

11.SEVERABILITY.

Whenever possible, each provision of this Agreement will be interpreted in such
a manner as to be enforceable under applicable law. However, if any provision of
this Agreement is deemed unenforceable under applicable law by a court having
jurisdiction, the provision will be unenforceable only to the extent necessary
to make it enforceable without invalidating the remainder thereof or any of the
remaining provisions of this Agreement.

12.NOTICE.

All written communications to parties required hereunder must be in writing and
(a) delivered in person, (b) mailed by registered or certified mail, return
receipt requested, (such mailed notice to be effective 4 days after the date it
is mailed) or (c) sent by facsimile transmission, with confirmation sent by way
of one of the above methods, to the party at the address given below for the
party (or to any other address as the party designates in a writing complying
with this Section, delivered to the other party):

 

If to the Corporation:

 

Computer Task Group, Incorporated

800 Delaware Avenue

Buffalo, New York 14209

Attention:   General Counsel

Telephone:   716-882-8000

Telecopier:  716-887-7370

 

If to the Executive, to the last address maintained by the Corporation for
payroll purposes.

 

13.MISCELLANEOUS..

This Agreement (a) may not be amended, modified or terminated orally or by any
course of conduct pursued by the Corporation or the Executive, but may be
amended, modified or terminated only by a written agreement duly executed by the
Corporation and the Executive, (b) is binding upon and inures to the benefit of
the Corporation and the Executive and each of their respective heirs,
representatives, successors and assignees, except that the Executive may not
assign any of his or her rights or obligations pursuant to this Agreement, (c)
except as otherwise specifically provided in this Agreement, constitutes the
entire agreement between the Corporation and the Executive with respect to the
subject matter of this Agreement, and supersedes all oral and written proposals,
representations, understandings and agreements previously made or existing with
respect to such subject matter, excluding for this purpose any non-disclosure,
confidentiality and other similar agreements, and (d) will be governed by, and
interpreted and construed in accordance with, the laws of the State of New York,
without regard to principles of conflicts of law.

 

--------------------------------------------------------------------------------

Page 9

 

 

14.TERM.

(a) Except as provided in Section 14(b), this Agreement will not be terminated
earlier than 36 months after its Effective Date. At each anniversary of the
Effective Date, the Agreement will be extended automatically for additional
12-month periods unless one party notifies the other prior to such anniversary
date that it is terminating the Agreement. The intention of the preceding
sentence is that if a party does not give notice, at least 36 months remain in
the Agreement on each anniversary date.

 

(b) This Agreement will terminate when the Corporation has made the last payment
provided for under it, including without limitation, any payments payable at any
time under Sections 8 and 9.  However, the indemnification obligations under
Section (f) will survive any termination and will remain in full force and
effect for the period specified.

 

15.RULE GOVERNING PAYMENT DATES.

In any case where this Agreement requires the payment of an amount during a
period of two or more days that overlaps two calendar years, the payee shall
have no right to determine the calendar year in which payment actually occurs.

16.PARACHUTE PAYMENTS.  

If the total payments and benefits to be paid to or for the benefit of the
Executive under this Agreement (the "Payment") would cause any portion of those
payments and benefits to be "parachute payments" as defined in Code Section
280G(b)(2), or any successor provision, the total payments and benefits to be
paid to or for the benefit of the Executive under this Agreement shall be
reduced, if applicable, by the Corporation to the Adjusted Amount. The "
Adjusted Amount" shall be either (x) the Payment reduced to the largest portion
of the Payment that would otherwise result in no portion of the Payment being
subject to the excise tax imposed by Code Section 4999 (the "Excise Tax") or
(y) an amount equal to the largest portion, up to and including the total, of
the Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive's receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits is necessary so that the Payment equals the
Adjusted Amount, reduction shall occur in the following order: first by reducing
or eliminating the portion of the Payment that is payable in cash, second by
reducing or eliminating the portion of the Payment that is not payable in cash
(other than Payments as to which Treasury Regulations Section 1.280G-1 Q/A-24(c)
(or any successor provision thereto) applies (“Q/A-24(c) Payments”)), and third
by reducing or eliminating Q/A-24(c) Payments. In the event that any Q/A-24(c)
Payment or acceleration is to be reduced, such Q/A-24(c) Payment shall be
reduced or cancelled in the reverse order of the date of grant of the awards.
The independent public accounting firm serving as the Corporation's auditing
firm immediately prior to the effective date of the Change of Control (the
"Accountants") shall make in writing in good faith, subject to the terms and
conditions of this Section 16, all calculations and determinations under this
Section, including the assumptions to be used in arriving at such calculations
and determinations, whether any payments are to be reduced, and the manner and
amount of any reduction in the payments. For purposes of making the calculations
and determinations under this Section, the Accountants may make reasonable
assumptions and approximations concerning the application of Code Sections 280G
and 4999. The Executive shall furnish to the Accountants and the Corporation
such information and documents as the Accountants or the Corporation may
reasonably request to make the calculations and determinations under this
Section. The Corporation shall bear all fees and costs the Accountants may
reasonably charge or incur in connection with any calculations contemplated by
this Section. The Accountants shall provide its determination, together with
detailed supporting calculations regarding any relevant matter, both to the
Corporation and to the Executive by no later than ninety (90) days following the
Executive's Termination of Employment.

 

 

--------------------------------------------------------------------------------

Page 10

 

 

17.SECTION 409A. 

To the extent that the Corporation determines that any compensation or benefit
payable under this Agreement constitutes nonqualified deferred compensation
within the meaning of Section 409A of the Code, and any Treasury Regulations and
other interpretive guidance issued thereunder (collectively referred to in this
Section as “Section 409A”), the Agreement is intended, with respect to such
compensation or benefit, to comply with the applicable requirements of Section
409A or satisfy an applicable exception thereto, and this Agreement shall be
construed and administered in accordance with such intent, provided that the
Corporation shall not be required to assume any increased economic burden in
connection therewith.  Although the Corporation intends to administer this
Agreement so that it will comply with the requirements of Section 409A, the
Corporation does not represent or warrant that this Agreement will comply with
Section 409A or any other provision of federal, state, local or foreign law. 
Neither the Corporation nor its directors, officers, employees or advisers shall
be liable to the Executive (or any other individual claiming a benefit through
the Executive) for any tax, interest, or penalties the Executive may owe as a
result of compensation or benefits paid under this Agreement, and the
Corporation shall have no obligation to indemnify or otherwise protect the
Executive from the obligation to pay any taxes pursuant to Section 409A, or
otherwise. 

Notwithstanding any provision of this Agreement to the contrary, any
compensation or benefit payable hereunder that constitutes a deferral of
compensation under Section 409A shall be subject to the following:

(a) The parties agree that if any compensation or benefit payable hereunder may
be subject to the requirements of Section 409A, the Corporation may adopt such
amendments to this Agreement or take any other actions which are intended, with
respect to such compensation or benefit, to either (a) comply with the
applicable requirements of Section 409A or (b) satisfy an applicable exception
thereto.

 

(b) If the Executive is deemed at the time of his or her separation from service
to be a “specified employee” for purposes of Code Section 409A(a)(2)(B)(i), to
the extent delayed commencement of any portion of the compensation or benefits
to which the Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i) (any such
delayed commencement, a “Payment Delay”), such compensation or benefits shall be
provided to the Executive on the earlier to occur of (1) the date that is six
months and one day from the date of the Executive’s “separation from service”
with the Corporation or (2) the Executive’s death.  Upon the earlier of such
dates, all payments and benefits deferred pursuant to the Payment Delay shall be
paid in a lump sum to the Executive, and any remaining compensation and benefits
due under the Agreement shall be paid or provided as otherwise set forth
herein.  The determination of whether the Executive is a “specified employee”
for purposes of Code Section 409A(a)(2)(B)(i) as of the time of his or her
separation from service shall be made by the Corporation in accordance with the
terms of Section 409A.

 

(c) Each separately identified amount and each installment payment, to which the
Executive is entitled to payment shall be deemed to be a separate payment for
purposes of Section 409A.

 

(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, (i) the
right to payment or reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for any other benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any taxable
year of the Executive shall not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated by any lifetime and other annual
limits provided under the Corporation’s health plans and (iii) such payments
shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred.

 

(e) The payment of any compensation or benefit that is subject to the
requirements of Section 409A may not be accelerated except to the extent
permitted by Section 409A.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

Page 11

 

 

IN WITNESS WHEREOF, the parties have duly executed this restatement of the
Agreement on the _____ day of _____________, to be effective _____________,
20__.

Computer Task Group, Incorporated

 

 

By

 

 

 

Title

 

 

 

Executive

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Page 12

 

 

Exhibit A

RELEASE OF CLAIMS

1.Parties.

The parties to Release of Claims (hereinafter "Release") are ________________
and Computer Task Group, Incorporated, a New York corporation, as hereinafter
defined.

1.1Executive and Releasing Parties.

For the purposes of this Release, "Executive" means ________________, and
"Releasing Parties" means Executive and his or her attorneys, heirs, legatees,
personal representatives, executors, administrators, assigns, and spouse.

1.2The Company and the Released Parties.

For the purposes of this Release, the "Company" means Computer Task Group,
Incorporated, a New York corporation, and "Released Parties" means the Company
and its predecessors and successors, affiliates, and, in such capacity, all of
each such entity’s officers, directors, employees, insurers, agents, attorneys
or assigns, in their individual and representative capacities.

2.Background And Purpose.

Executive was employed by the Company.  Executive's employment is ending or has
ended effective __________ under the conditions described in Section 3 of the
Executive Change of Control Agreement ("Agreement") by and between Executive and
the Company dated ________.

The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims the Releasing Parties may have against the
Released Parties, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to Executive's employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive's employment, reemployment, or
application for reemployment (in each case except as set forth below).

3.Release.

In consideration for the payments and benefits set forth in Section 3 of the
Agreement and other promises by the Company all of which constitute good and
sufficient consideration, Executive, for and on behalf of the Releasing Parties,
waives, acquits and forever discharges the Released Parties from any obligations
the Released Parties have and all claims the Releasing Parties may have as of
the Effective Date (as defined in Section 4 below) of this Release, including
but not limited to, obligations and/or claims arising from the Agreement (other
than any claim Executive may have against the Company after the date hereof with
respect to nonperformance of the payment obligations of the Company set forth in
Section 3 of the Agreement) or any other document or oral agreement relating to
employment, compensation, benefits, severance or post-employment
issues.  Executive, for and on behalf of the Releasing Parties, hereby releases
the Released Parties from any and all claims, demands, actions, or causes of
action, whether known or unknown, arising from or related in any way to any
employment of or past failure or refusal to employ Executive by the Company, or
any other past claim that relates in any way to Executive's employment,
compensation, benefits, reemployment, or application for employment, with the
exception of any claim Executive may have against the Company for enforcement of
the Agreement.  The matters released include, but are not limited to, any claims
under federal, state or local laws, including the Age Discrimination in
Employment Act (“ADEA”) as amended by the Older Workers’ Benefit Protection Act
(“OWBPA”), any common law tort, contract or statutory claims, and any claims for
attorneys’ fees and costs.  Further, Executive, for and on behalf of the
Releasing Parties, waives and

 

--------------------------------------------------------------------------------

Page 13

 

 

releases the Released Parties from any claims that this Release was procured by
fraud or signed under duress or coercion so as to make the Release not
binding.  Executive is not relying upon any representations by the Company's
legal counsel in deciding to enter into this Release.  Executive understands and
agrees that by signing this Release Executive, for and on behalf of the
Releasing Parties, is giving up the right to pursue any legal claims that
Executive or the Releasing Parties may have against the Released Parties with
respect to the claims released hereby.  Provided, nothing in this provision of
this Release shall be construed to prohibit Executive from challenging the
validity of the ADEA release in this Section of the Release or from filing a
charge or complaint with the Equal Employment Opportunity Commission or any
state agency or from participating in any investigation or proceeding conducted
by the Equal Employment Opportunity Commission or state agency.  However, the
Released Parties will assert all such claims have been released in a final
binding settlement.

Executive understands and agrees that this Release extinguishes all released
claims, whether known or unknown, foreseen or unforeseen.  Executive expressly
waives any rights or benefits under Section 1542 of the California Civil Code,
or any equivalent statute.  California Civil Code Section 1542 provides as
follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

Executive fully understands that, if any fact with respect to any matter covered
by this Release is found hereafter to be other than or different from the facts
now believed by Executive to be true, Executive expressly accepts and assumes
that this Release shall be and remain effective, notwithstanding such difference
in the facts.

 

3.1IMPORTANT INFORMATION REGARDING ADEA RELEASE.  

Executive understands and agrees that:

 

(a)

this Release is worded in an understandable way;

 

(b)

claims under ADEA that may arise after the date of this Release are not waived;

 

(c)

the rights and claims waived in this Release are in exchange for additional
consideration over and above any consideration to which Executive was already
undisputedly entitled;

 

(d)

Executive has been advised to consult with an attorney prior to executing this
Release and has had sufficient time and opportunity to do so;

 

(e)

Executive has been given a period of time of 21 days (or, if required by
applicable law, 45 days) (the “Statutory Period”), if desired, to consider this
Release and understands that Executive may revoke his or her waiver and release
of any ADEA claims covered by this Release within seven (7) days from the date
Executive executes this Release.  Notice of revocation must be in writing and
received by Computer Task Group, Incorporated, 800 Delaware Avenue, Buffalo, New
York 14209, Attention: General Counsel within seven (7) days after Executive
signs this Release; and

 

(f)

any changes made to this Release, whether material or immaterial, will not
restart the running of the Statutory Period.

 

--------------------------------------------------------------------------------

Page 14

 

 

3.2Reservations Of Rights.

This Release shall not affect any rights which Executive may have under any
medical insurance, disability plan, workers' compensation, unemployment
compensation, indemnifications, applicable company stock incentive plan(s),
directors’ and officers’ insurance coverage or the 401(k) plan maintained by the
Company.

3.3No Admission Of Liability.

It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Executive or the Company or the Released Parties, by whom liability has been and
is expressly denied.

4.Effective Date.

The "Effective Date" of this Release shall be the eighth calendar day after it
is signed by Executive so long as Executive does not revoke this Release prior
to such day.

5.Confidentiality, Proprietary, Trade Secret And Related Information.

Executive acknowledges the duty and agrees not to make unauthorized use or
disclosure of any confidential, proprietary or trade secret information learned
as an employee about the Company, its products, customers and suppliers, and
covenants not to breach that duty.  Moreover, Executive acknowledges that,
subject to the enforcement limitations of applicable law, the Company reserves
the right to enforce the terms of any offer letter, employment agreement,
confidentially agreement, or any other agreement between Executive and the
Company and any section(s) therein.  Should Executive, Executive's attorney or
agents be requested in any judicial, administrative, or other proceeding to
disclose confidential, proprietary or trade secret information Executive learned
as an employee of the Company, Executive shall promptly notify the Company of
such request in order to enable the Company to take any reasonable and
appropriate action to limit such disclosure.

6.Scope Of Release.

The provisions of this Release shall be deemed to obligate, extend to, and inure
to the benefit of the parties; the Company's parents, subsidiaries, affiliates,
successors, predecessors, assigns, directors, officers, and employees; and each
party’s insurers, transferees, grantees, legatees, agents, personal
representatives and heirs, including those who may assume any and all of the
above-described capacities subsequent to the execution and Effective Date of
this Release.

7.Entire Release.

This Release and the Agreement signed by Executive contain the entire agreement
and understanding between the parties and, except as reserved in Sections 3 and
5 of this Release, supersede and replace all prior agreements, written or oral,
prior negotiations and proposed agreements, written or oral.  Executive and the
Company acknowledge that no other party, nor agent nor attorney of any other
party, has made any promise, representation, or warranty, express or implied,
not contained in this Release concerning the subject matter of this Release to
induce this Release, and Executive and the Company acknowledge that they have
not executed this Release in reliance upon any such promise, representation, or
warranty not contained in this Release.

 

--------------------------------------------------------------------------------

Page 15

 

 

8.Severability.

Every provision of this Release is intended to be severable.  In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.

 

9.References.

The Company agrees to follow the applicable policy(ies) of the Company regarding
release of employment reference information.

10.Parties May Enforce Release.

Nothing in this Release shall operate to release or discharge any parties to
this Release or their successors, assigns, legatees, heirs, or personal
representatives from any rights, claims, or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Release.

11.Governing Law.

This Release shall be construed in accordance with and governed by the laws of
the State of New York, without regard to its conflicts of laws provisions.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

Page 16

 

 

EXECUTIVE:

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

STATE OF

 

)

 

 

)ss.

County of

 

)

 

Personally appeared the above named _________________ and acknowledged the
foregoing instrument to be his or her voluntary act and deed.

 

Before me:

 

 

 

 

NOTARY PUBLIC –

 

 

My commission expires:

 

 

 

 

 

COMPANY

 

 

 

 

 

COMPUTER TASK GROUP, INCORPORATED

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

On Behalf of Computer Task Group,

 

 

 

Incorporated

 

 

 

 

 

 

 

 